DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second side surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Regarding claim 1, the limitation that recites “at least one pivoting arm” is not supported by the specification.  Specifically, paragraphs [0027]-[0028], [0059], and [0066] of the published specification refers to “a multi-arm mechanism”.  Further, paragraph [0059] of the published specification states that “a multi-arm mechanism in the form of a parallel pivoting arm 47”.  Additionally, it appears from Figs. 1-2, that the parallel nature of the pivoting arm is referring to the fact that the arms connected to the first and second surfaces of the cover are operating in a parallel with respect to each other.
In view of the above, the Examiner takes the position that the disclosure requires at least two pivoting arms.  The amendment submitted on 2/24/2021, which is carried forward to the pending claims, has a scope that is broader than that which is disclosed by the instant specification.
Claims 2-4, 6-14, and 16-19 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “the at least one entry opening” is unclear.  Specifically, it is unclear if the “entry opening” is referring to the entry opening of the cover or the entry opening of the filter device.
Claim 19 is rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5553531 (hereinafter Brown) in view of European Patent No. EP2062514A1 (hereinafter Ulian).
Brown discloses an apparatus for preparing food (cooking device 10, Fig. 1, Brown), the apparatus comprising:  a heating device (heater bars 54, col. 6, ll. 60-63, Brown) with a hot plate (griddle plate 52, col. 6, ll. 60-63, Brown); and a cover (lid 14, Fig. 1, Brown) has an upper side (outer top 156, Fig. 4, Brown), and underside (inner top 158, inner side walls 154, and rear wall 152, Fig. 4, Brown) and side surfaces (Fig. 1, Brown), wherein the underside of the cover (rear wall 152, Fig. 4, Brown) has at least one entry opening of a flow channel (opening for conduit 162, Fig. 5, reproduced below, Brown) for exhaust air (“permit some steam to escape”, col. 9, ll. 18-19, Brown), the flow channel (conduit 162, Fig. 5, Brown) being arranged in an interior of the cover (“[t]he conduit is in fluid communication with both the interior and exterior of lid 14”, col. 5, ll. 43-45, Brown).

    PNG
    media_image1.png
    477
    323
    media_image1.png
    Greyscale

Brown discloses wherein a first side surface (outer rear wall 146, Fig. 5, Brown) of the cover (lid 14, Figs. 1-2 and 5, Brown) has an exit opening (opening corresponding with cover 164, Fig. 5, Brown) of the flow channel (conduit 162, Fig. 5, Brown), such that the exhaust air (“permit some steam to escape”, col. 9, ll. 18-19, Brown) flows into the cover (lid 14, Figs. 1-2 and 5, Brown) at the at least one entry opening (opening for conduit 162, Fig. 5, Brown) and exits the cover (lid 14, Figs. 1-2 and 5, Brown) at the exit opening (“cover 164 is moved relative to conduit 162, to permit some steam to escape”, col. 9, ll. 18-19, Brown), wherein the cover is movable (lid 14, Fig. 3, reproduced below, Brown), wherein the cover is connected by at least one pivoting arm (“[e]ach guide arm 204 is pivotally linked to lid 14 by shafts 208”, col. 6, ll. 39-40 and Fig. 1, Brown), wherein one end of the at least one pivoting arm is pivotably connected to a frame (arm 28 of the frame, Figs. 1 and 3, Brown) at a first connection point (“guide arm 204 is rotatably mounted on each frame 28 by a shaft 206”, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), such that a rotation axis of the at least one pivoting arm (guide arm 204, col. 6, ll. 37-40 and Figs. 1 and 4, Brown) is centered on the first connection point (shaft 206, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), and wherein another end of the at least one pivoting arm (guide arm 204, col. 6, ll. 37-40 and Figs. 1 and 4, Brown) is pivotably connected to a second side surface of the cover (side of lid 14 that corresponds with shaft 206, Figs. 1 and Brown) at a second connection point (“[e]ach guide arm 204 is pivotally linked to lid 14 by shafts 208”, col. 6, ll. 39-40 and Fig. 1, Brown), such that a rotation axis of the cover (lid 14, Figs. 1 and 3, Brown) is centered on the second connection point (shaft 208, Fig. 1, Brown). 

    PNG
    media_image2.png
    475
    310
    media_image2.png
    Greyscale

Further, Brown discloses wherein the at least one pivoting arm enables the cover to be displaceable between multiple positions each at a different height from one another (“[t]he geometry of the pivot points coupled with the weight of the lid, and the tension provided by spring pistons 214 permit the maintaining of the lid 14 at any position above base 12 to the full open position shown in FIG. 2”, col. 8, ll. 38-43, Brown) with respect to the hot plate (griddle plate 52, col. 6, ll. 60-63, Brown) in order to cover and retain cooking vessels (pans 184, Fig. 5, reproduced Brown) of differing heights (Examiner takes the position that a larger/smaller number of pans corresponds to “differing heights”).  Moreover, Brown discloses “[w]hen food is being prepared by grilling or frying, the rack 186 is lifted off base 12” (col. 6, ll. 27-29).  As Brown discloses a variety of cooking applications, the Examiner takes the position that Brown is capable of retaining cooking vessels of differing heights.

    PNG
    media_image3.png
    476
    314
    media_image3.png
    Greyscale

In summary, Brown discloses one end of the at least one pivoting arm has a first connection point, such that a rotation axis of the at least one pivoting arm is centered on the first connection point, and another end of the at least one pivoting arm is pivotably connected to a second connection point, such that a rotation axis of the cover is centered on the second connection point.  Further, the Examiner Brown discloses the same structure claimed, then one skilled in the art would find it reasonable that such pivoting arms with corresponding connection points, as disclosed by Brown, is structurally capable of, without further modification, providing in each of the multiple positions, the cover and the hot plate are maintained in parallel to one another.  Absent limitations that define the structure that maintains the parallel orientation of the cover in the multiple positions (i.e., ball bearings and rails as discussed in paragraph [0024] of the published specification) and absent evidence that precludes Brown’s structure from each of the multiple positions, the cover and the hot plate are maintained in parallel to one another, the Examiner asserts that Brown’s apparatus is, at least, capable of performing the recited function.
However, Brown does not explicitly disclose a filter device; and a cover, which is in operative connection with the filter device, wherein the cover is movable with respect to the filter device in order to align the exit opening of the cover with an entry opening of the filter device, such that the exhaust air flows via the exit opening of the cover into the entry opening of the filter device, wherein the cover is connected to the filter device.
Ulian is directed toward a cooking apparatus.  Ulian teaches a filter device (filtering device 16, paragraphs [0022]-[0023], Ulian); and a cover, which is in operative connection with the filter device (filtering device 16, paragraphs [0022]-Ulian), and wherein the cover is connected to the filter device (Fig. 4, Ulian).

    PNG
    media_image4.png
    412
    598
    media_image4.png
    Greyscale

Further, Ulian teaches that “[t]he air circulating devices can be configured as a unit completely autonomous from the apparatus and adapted to be connected to the suction line 7 when the apparatus is installed, or they can be provided integrally on the apparatus itself”, paragraph [0018].  In other words, the filtering device 16 could obviously be positioned away from the cover/lid as long as there continued to exist a fluid connection (i.e., suction line 7) between the cooking area and the filtering device 16.  Moreover, the Examiner takes the position that the limitation that recites “in order to align the exit opening of the cover with an entry opening of the filter device, such that the exhaust air flows via the exit opening of the cover into the entry opening of the filter device” is read on a fluid connection, Ulian.  The Examiner suggests amending the claims to structurally recite the alignment of certain structures.
In view of the above, Ulian is, at least, capable of providing the cover is movable with respect to the filter device in order to align the exit opening of the cover with an entry opening of the filter device, such that the exhaust air flows via the exit opening of the cover into the entry opening of the filter device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Ulian to include a filter device; and a cover, which is in operative connection with the filter device, wherein the cover is movable with respect to the filter device in order to align the exit opening of the cover with an entry opening of the filter device, such that the exhaust air flows via the exit opening of the cover into the entry opening of the filter device, wherein the cover is connected to the filter device.  One skilled in the art would have been motivated to combine the references because doing so would remove the humidity from the food product in order to get them crispier and improve their quality.  See Ulian, paragraph [0017].
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, the cited prior art references teach the flow channel (conduit 162, Brown) and the cover (lid 14, Figs. 1 and 3, Brown) and the exit opening of the cover (opening corresponding with cover 164, Fig. 5, Brown).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the flow channel causes multiple deflections of the exhaust-air stream at least in some regions between the at least one entry opening and the exit opening of the cover.
Ulian is directed toward a cooking apparatus.  Ulian teaches the flow channel causes multiple deflections of the exhaust-air stream (annotated Fig. 4 with arrow illustrating the exhaust-air stream, provided below, Ulian) at least in some regions between the at least one entry opening (intake port 13, Fig. 4, Ulian) and the exit opening of the cover.

    PNG
    media_image5.png
    412
    598
    media_image5.png
    Greyscale

Brown to incorporate the teachings of Ulian to include the flow channel causes multiple deflections of the exhaust-air stream at least in some regions between the at least one entry opening and the exit opening of the cover.  One skilled in the art would have been motivated to combine the references because doing so would remove the humidity from the food product in order to get them crispier and improve their quality.  See Ulian, paragraph [0017].
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein a filter is arranged in the flow channel (filtering device 16 is arranged upstream the fan assembly 14, paragraph [0023] and Fig. 4, Ulian).
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Brown discloses the cover (lid 14, Figs. 1-3 and 5, Brown) is displaced between an open position (Figs. 2-3, Brown) and a closed position (Figs. 1 and 5, Brown).
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above.  Brown discloses a cooking vessel (pans 184, Fig. 5, reproduced below, Brown) is arranged between the hot plate (griddle plate 52, Fig. 5, Brown) and the cover (lid 14, Fig. 5, Brown).

    PNG
    media_image3.png
    476
    314
    media_image3.png
    Greyscale

Regarding claim 11, the cited prior art references teach all of the limitations of claim 10, which claim 11 depends upon, as discussed above.  Additionally, Brown discloses the cooking vessel is a pan (pans 184, Fig. 5, reproduced above, Brown).
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  Additionally, Brown discloses a toaster (pans 184, Fig. 5, Brown) is arranged between the hot plate (griddle plate 52, Fig. 5, Brown) and the cover (lid 14, Fig. Brown).  Further, Brown discloses that “[a] multi-functional cooking device that combines a steamer, skillet, griddle, fryer, kettle, and oven into a single unit” (See Abstract).  Therefore, the Examiner takes the position that the apparatus of Brown is, at least, capable to perform the toasting function.
Regarding claim 13, the cited prior art references teach all of the limitations of independent claim 1, which claim 13 depends upon, as discussed above.  Additionally, Brown discloses a cooking vessel (pans 184, Fig. 5, Brown) is arranged between the hot plate (griddle plate 52, Fig. 5, Brown) and the cover (lid 14, Fig. 5, Brown), and wherein the cooking vessel is arrested on the heating device (heater bars 54, col. 6, ll. 60-63, Brown), and released again by a retaining system (rack 186, Fig. 5, Brown).
Regarding claim 14, the cited prior art references teach all of the limitations of claim 13, which claim 14 depends upon, as discussed above.  Additionally, Brown discloses wherein the cover (lid 14, Fig. 5, Brown), in the closed position (Fig. 5, Brown), arrests the cooking vessel (when the lid 14 is in the closed position, the pans 184 are prevented from being removed).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above.  Additionally, the cited prior art references teach the entry opening of the filter device (filtering device 16, paragraphs [0022]-[0023] and Fig. 4, Ulian), the exit Brown), and multiple positions each having the different height from one another (“[t]he geometry of the pivot points coupled with the weight of the lid, and the tension provided by spring pistons 214 permit the maintaining of the lid 14 at any position above base 12 to the full open position shown in FIG. 2”, col. 8, ll. 38-43, Brown)  with respect to the hot plate (griddle plate 52, Fig. 5, Brown).
However, the cited prior art references do not explicitly teach the entry opening of the filter device is elongated in a vertical direction such that the exit opening of the cover is alignable with the entry opening of the filter device when the cover is displaced into any one of the multiple positions.
The courts have held that limitations relating to the size of claim elements were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA1955).  Similarly, the Examiner takes the position that the size of the entry opening of the filter device is not sufficient to patentably distinguish over the prior art. 
Furthermore, as previously discussed in the rejection of claim 1, the combination of the cited prior art references teach the cover being displaced into multiple positions each having different height, therefore the Examiner takes the position that the apparatus is capable such that the exit opening of the cover is alignable with the entry opening of the filter device when the cover is displaced 
Regarding claim 17, the cited prior art references teach all of the limitations of claim 16, which claim 17 depends upon, as discussed above.  Additionally, the cited prior art references teach the entry of the opening of the filter device (filtering device 16, paragraphs [0022]-[0023] and Fig. 4, Ulian) and the exit opening of the cover (opening corresponding with cover 164, Fig. 5, Brown).
However, the cited prior art references do not explicitly teach wherein the entry opening of the filter device is elongated such that a portion of the entry opening receives exhaust air from the exit opening of the cover while another portion of the entry opening of the filter device receives surrounding air from outside of the apparatus.
The courts have held that limitations relating to the size of claim elements were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA1955).  Similarly, the Examiner takes the position that the size of the entry opening of the filter device is not sufficient to patentably distinguish over the prior art. 
In view of the above, the Examiner asserts that the combination of the cited prior art references are capable of that a portion of the entry opening receives 
Regarding claim 18, the cited prior art references teach all of the limitations of independent claim 1, which claim 18 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the exit opening of the flow channel extends through the first side surface (outer rear wall 146, Fig. 5, Brown) of the cover (lid 14, Fig. 5, Brown), the first side surface being an exterior surface of the cover (Fig. 5, Brown), wherein the entry opening of the filter device (filtering device 16, paragraphs [0022]-[0023] and Fig. 4, Ulian) extends through an exterior surface of the filter device (“[t]he air circulating devices can be configured as a unit completely autonomous from the apparatus and adapted to be connected to the suction line 7 when the apparatus is installed”, paragraph [0018], Ulian) and a cooking vessel (pans 184, Fig. 5, Brown) is retained between the cover (lid 14, Fig. 5, Brown) and the hot plate (griddle plate 52, Fig. 5, Brown). 
Further, the cited prior art references teach wherein the first side surface of the cover opposes the exterior surface of the filter device.  The Examiner takes the position that a reasonably broad interpretation of the term “the first side surface of the cover opposes the exterior surface of the filter device” to include any distance/orientation that continues to allow a fluid connection between the cover and the filter device (i.e., offset).  Therefore, the cited prior art references .

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ulian and U.S. Patent No. 4505194 (hereinafter Bishop). 
Regarding claim 4, the cited prior art references teach all of the limitations of claim 1, which claim 4 depends upon, as discussed above.  Additionally, Brown discloses the cover (lid 14, Figs. 1-3 and 5, Brown).
However, the cited prior art references do not explicitly teach a flame barrier.
Bishop is directed toward a frying apparatus.  Bishop teaches a flame barrier (flame arrester 44, col. 9, ll. 5-20 and Figs. 2 and 6-7, Bishop).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown to incorporate the teachings of Bishop to have a flame barrier.  One skilled in the art would have been motivated to combine the references because doing so would provide compactness, high reliability, and safety features.  See Bishop, col. 4, ll. 22-24.
Regarding claim 19, the cited prior art references teach all of the limitations of claim 2, which claim 19 depends upon, as discussed above.  Additionally, the Brown) and the exhaust-air stream (annotated Fig. 4 with arrow illustrating the exhaust-air stream, provided below, Ulian).

    PNG
    media_image5.png
    412
    598
    media_image5.png
    Greyscale

However, the cited prior art references do not explicitly teach at least one rib projects into the flow channel, the at least one rib causing multiple deflections.
Bishop is directed toward a frying apparatus.  Bishop teaches at least one rib projects into the flow channel (channel elements 69, Fig. 7, reproduced below, Bishop), the at least one rib causing multiple deflections (“impinge against U-shaped channel elements 69, change direction 90 degrees and impinge top portions 71”, col. 9, ll. 15-17 and Fig. 7, Bishop).

    PNG
    media_image6.png
    214
    418
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown to incorporate the teachings of Bishop to have at least one rib projects into the flow channel, the at least one rib causing multiple deflections.  One skilled in the art would have been motivated to combine the references because doing so would provide compactness, high reliability, and safety features.  See Bishop, col. 4, ll. 22-24.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ulian and Japanese Patent Application Publication No. 2003329277A (hereinafter Sakurazawa), translation is attached with this Office Action. 
Regarding claim 7, the cited prior art references teach all of the limitations of claim 1, which claim 7 depends upon, as discussed above.  Additionally, the cited prior art references teach the filter device (filtering device 16, paragraphs Ulian) is arranged in a flow direction (see annotated version Fig. 4 with an arrow that corresponds with the recited flow direction).

    PNG
    media_image5.png
    412
    598
    media_image5.png
    Greyscale

Further, Ulian teaches that “[t]he filtering device 16 can be in the form of a mechanic, catalytic, electrostatic, plasma, activated carbons, or zeolite filter” (paragraph [0022]).
However, the cited prior art references do not explicitly teach a plurality of filters.
Sakurazawa is directed toward a hood with an air cleaner.  Sakurazawa teaches a plurality of filters (“cartridge 6 is provided with one or a combination of two or more selected from an oil filter 64, an electrostatic filter 62, an ozone-photo catalyst filter (titanium dioxide filter) 63, a non-woven fabric filter 64, an activated carbon filter 65”, emphasis added, Abstract, Sakurazawa).
Sakurazawa, is art recognized suitable for the filter using a single type of filter, as taught by Ulian. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown to incorporate the teachings of Sakurazawa to have a plurality of filters.  One skilled in the art would have been motivated to combine the references because doing so would facilitate filter replacement and cleaning work and the efficiency of air cleaning can be improved.  See Sakurazawa, paragraph [0008].
Regarding claim 8, the cited prior art references teach all of the limitations of claim 7, which claim 8 depends upon, as discussed above.  Additionally, the cited prior art references teach the plurality of filters (cartridge 6 has two or more filter types, Abstract, Sakurazawa).
However, the cited prior art references, as currently applied, do not explicitly teach wherein each of the plurality of filters are individually interchangeable.
Sakurazawa is directed toward a hood with an air cleaner.  Sakurazawa teaches wherein each of the plurality of filters are individually interchangeable (“cartridge housing 6a may be of a drawer type so that only the necessary filter can be taken out for cleaning or replacement, paragraph [0040], Sakurazawa).
Brown to incorporate the teachings of Sakurazawa to have wherein each of the plurality of filters are individually interchangeable.  One skilled in the art would have been motivated to combine the references because doing so would facilitate filter replacement and cleaning work and the efficiency of air cleaning can be improved.  See Sakurazawa, paragraph [0008].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ulian and U.S. Patent Application Publication No. 20050223906 (hereinafter Xu’906).
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above.  Additionally, Brown teaches the hot plate (griddle plate 52, Fig. 5, Brown).
However, the cited prior art references do not explicitly teach an inductive heater.
Xu’906 is directed toward a frying apparatus.  Xu’906 teaches an inductive heater (“heating device 118 can be electrical resistance type heaters or many other types, such as magnetic heating devices,” paragraph [0052], Xu’906). 
Brown to incorporate the teachings of Xu’906 to have the cover with a flame barrier.  One skilled in the art would have been motivated to combine the references because doing so would be inexpensive to manufacture and simple and easy to use.  See Xu’906, paragraph [0017].

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761